UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1899



GRETHA M. HURST,

                                              Plaintiff - Appellant,

          versus


HOME DEPOT U.S.A., INCORPORATED, a/k/a Home
Depot,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CA-99-1334-11)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Thomas Hill, HILL, HILL & HILL, Ravenel, South Carolina, for Ap-
pellant.   James H. Elliott, Jr., BARNWELL, WHALEY, PATTERSON &
HELMS, L.L.C., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gretha M. Hurst appeals the district court’s order granting

summary judgment in Appellee’s favor in this personal injury

action.   We have reviewed the parties’ briefs, the joint appendix,

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Hurst v. Home Depot U.S.A., Inc. No. CA-99-1334-2-11 (D.S.C. June

20, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument will not aid the decisional process.




                                                          AFFIRMED




                                 2